                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

ALFRED CHESTNUT, et al.,                              )
                                                      )
                              Plaintiffs,             )
                                                      )
                v.                                    )       Civil Action No. RDB-20-2342
                                                      )
DONALD KINCAID, et al.,                               )
                                                      )
                              Defendants.             )
                                                      )

      JOINT MOTION TO COMPEL THE STATE’S ATTORNEY’S OFFICE FOR
       BALTIMORE CITY TO COMPLY WITH INDIVIDUAL DEFENDANTS’
                         RECORDS SUBPOENA

       Individual Defendants, Donald Kincaid, Bryn Joyce, and John Barrick (hereinafter the

“Individual Defendants”) and Plaintiffs, Alfred Chestnut, Andrew Stewart Jr., and Ransom

Watkins (hereinafter “Plaintiffs”) jointly move this Court pursuant to Fed. R. Civ. P. 45 for an

order to compel the State’s Attorney’s Office for Baltimore City (hereinafter “SAO”) to properly

respond to Individual Defendants’ Subpoena to produce documents and information. 1 The parties

specifically seek an order requiring the SAO to produce (1) unredacted versions of the documents

that it heavily redacted without basis; and (2) documents and audio and video recordings that have

been withheld on the basis of inapplicable exemptions, again without legal basis—as confirmed

by several recent decisions in this District. The Individual Defendants also seek to compel

additional documents withheld by the SAO on an assertion of work product privilege.

                                      Factual Background

       This case arises out of the arrest, prosecution, and conviction of Plaintiffs for felony murder

of a 14-year-old boy named DeWitt Duckett in 1983. ECF No. 1. More than thirty years later,



1Defendant   Baltimore Police Department (“BPD”) does not object to the relief requested herein.
                                                 1
Plaintiff Chestnut wrote to the SAO requesting a reinvestigation of his conviction. Id. ¶¶ 117-118.

The SAO ultimately joined Plaintiffs in filing a Petition for Writ of Actual Innocence, which was

granted on November 25, 2019. Id. ¶¶ 118-119. The SAO then dismissed the charges against

Plaintiffs. Id. ¶ 120. Following the dismissal of the charges, Plaintiffs filed this civil rights lawsuit

against Individual Defendants and BPD.

        On October 7, 2020, Individual Defendants, with the consent of Plaintiffs, properly served

and issued a subpoena to the SAO for all relevant materials. 2 See Subpoena to SAO with proof of

service, attached as Exhibit 1. After nearly four months, the SAO made an initial production on

February 3, 2021. See Link to Production, attached as Exhibit 2. More than seven months later,

the SAO continues to withhold the audio recording of key witness statements to the SAO,

including those by Edward Capers, Ron Bishop, and John Caldwell. The SAO also produced

documents so heavily redacted that they are rendered meaningless. The SAO’s continued non-

compliance with a lawfully issued subpoena and withholding of critical witness statements

severely prejudices the parties’ ability to litigate Plaintiffs’ claims and Defendants’ defenses.

                                           Legal Standard

        Under the Federal Rules of Civil Procedure, district courts have broad powers to govern

the conduct of discovery. Dashiel v. Montgomery County, 131 F.R.D. 102, 103 (D. Md. Nov. 16,

1989). Federal Rule of Civil Procedure 45(A)(iii) commands that each person to whom a subpoena

is directed shall, at a specified time and place, “produce designated documents” to comply with

said subpoena. “[T]he scope of discovery allowed under a subpoena is the same as the scope of

discovery allowed under Rule 26.” Phillips v. Ottey, No. CV DKC 14-0980, 2016 WL 6582647,




2
  Under Local Rule 104.4, the parties agreed to the one-time issuance of a pre-discovery subpoena
to the SAO despite the pendency of Defendants’ Motions to Dismiss.
                                                   2
at *2 (D. Md. Nov. 7, 2016). “Thus, regardless of whether the Court considers [the parties’] Motion

under Rule 45 or Rule 26, the Court must review [ ] subpoenas under the relevancy standards set

forth in Rule 26(b).” Id. Under Rule 26(b), documents are discoverable so long as they are (1) non-

privileged, (2) relevant to any party’s claim or defense, and (3) proportional to the needs of the

case.

                                             Discussion

    The SAO has improperly redacted records and withheld critical evidence without cause.

         As noted, after several unexplained delays, the SAO eventually produced documents and

a privilege log on February 3, 2021. 3 See Correspondence of December 12, 2020, attached as

Exhibit 3. The SAO production, labeled “Chestnut MPIA Documents,” was heavily redacted to

remove virtually every name and identifying information for every individual mentioned in the

records, rendering the documents largely incomprehensible. Additionally, the SAO’s privilege log

identifies seven audio and/or audio-video recorded witness statements withheld on the basis that

they contain “personal identifying information” in the form of a “voice print,” a term used in the

MPIA. See SAO Privilege Log, attached as Exhibit 4, Entries # 9–11, 13–16 (citing Md. Code,

General Provisions § 4-501(a)(3)). The SAO has also withheld ten other documents, offering

various inapplicable rationales for withholding (e.g., “sociological data”). See id. at Entries # 2–8,

17–19.




3
  The SAO made a “supplemental” production to the parties on March 18, 2021. But this
production contained only one document and was previously produced on February 3, 2021. On
May 7, 2021, the SAO made a second “supplemental” production. This production appears to
contain identical records to the records produced on February 3, 2021 (though with amended file
names) and also contains 12 additional redacted court transcripts.
                                                  3
                    The SAO’s deficient production is without legal basis.

       These asserted privileges are legally baseless. This Court has made crystal clear that “the

exemptions in the [MPIA] do not create privileges for the purposes of discovery.” Shriner v.

Annapolis City Police Dep't, No. CIV.A. ELH-11-2633, 2012 WL 959380, at *3 (D. Md. Mar. 19,

2012) (citing Boyd v. Gullett, 64 F.R.D. 169, 178 (D.Md.1974)). Yet the SAO has taken the same

unsupported position in multiple recent and similar cases. Each time when faced with this exact

issue, this Court has had to order the SAO to produce unredacted documents and recorded audio

witness statements. See, e.g., Johnson v. Baltimore Police Department, et al., 1:19-cv-00698-ELH,

ECF No. 94, attached as Exhibit 5; McPherson, et al. v. Baltimore Police Department, et al., 1:20-

cv-00795-SAG, ECF No. 55, attached as Exhibit 6. 4 The same result should lie here. There is no

basis for the SAO to redact documents (other than to redact social security numbers). And there is

no basis during civil discovery of this federal lawsuit for the SAO to withhold documents on the

basis of inapplicable Maryland statutes and regulations. Just as in Johnson and McPherson, the

SAO should once again be compelled to fully comply with the validly issued subpoena.

                     The parties have tried to avoid Court involvement.

       Judge Hollander’s admonishment in Shriner “that judicial resolution of this controversy

would have been unnecessary if counsel [ ] had consulted with one another and jointly proposed a

protective order to the Court, in accordance with their duty to cooperate imposed by the Federal

Rules of Civil Procedure, the Local Rules, and this Court's Discovery Guidelines,” was well taken

by the parties. 2012 WL 959380, at *5. On December 1, 2021, the parties jointly proposed the



4
  In another recent case, Estate of Malcolm Bryant v. Baltimore Police Department, et al., 1:19-
cv-00384-ELH (D. Md.), ECF No. 118, the SAO similarly redacted and withheld documents
containing “personal identifying information.” Because the parties and the SAO reached an
agreement on these documents after the parties filed a motion to compel, the Court did not reach
the issue.
                                                4
entry of a Stipulated Order Regarding Confidentiality of Discovery Material, which the Court

granted the same day. See ECF No. 28. On February 16, 2021, Counsel for Individual Defendants

informed Counsel for SAO of that existing protective order, and offered to mark “personal

identifying information” confidential under the Court’s order. See Email Correspondence of

February 16, 2021, attached as Exhibit 7. Counsel also invited the SAO to propose a separate

protective order if it preferred. See id. On February 22, 2021, Counsel for SAO informed Counsel

for Individual Defendants that it would not produce the relevant materials. See Email

Correspondence of February 22, 2021, attached as Exhibit 8. Counsel for Plaintiffs also conferred

by phone with counsel for the SAO on May 7, 2021, but counsel for the SAO maintained the same

position.

          Despite the SAO’s stated concerns about the insufficiency of court orders (see Johnson,

1:19-cv-00698-ELH, ECF No. 88; McPherson, 1:20-cv-00795-SAG, ECF No. 53), this Court has

made clear that stipulated confidentiality orders are adequate protection when addressing privacy

concerns in discovery, see Equal Employment Opportunity Comm’n v. Performance Food Grp.,

Inc., No. CV MJG-13-1712, 2017 WL 2461977, at *3 (D. Md. June 7, 2017) (citing Fangman v.

Genuine Title, LLC, No. RDB-14-0081, 2016 WL 560483, at *4–5 (D. Md. 2016) (concluding that

“stipulated confidentiality order adequately protects privacy of nonparties”)).

              Individual Defendants’ Position on Other Improperly Withheld Documents 5

          The Individual Defendants additionally argue that the SAO has improperly withheld two

other documents under “Attorney work product privilege.” See SAO Privilege Log, Entries # 1,

12. Although the attorney opinion work product is protected from disclosure, production of fact

work product may be compelled “in limited circumstances, where a party shows ‘both a substantial



5
    Plaintiffs do not take a position with respect to the production of these records.
                                                    5
need and an inability to secure the substantial equivalent of the materials by alternate means

without undue hardship.’” In re Search Warrant Issued June 13, 2019, 942 F.3d 159, 174 (4th Cir.

2019), as amended (Oct. 31, 2019) (quoting In re Grand Jury Subpoena, 870 F.3d 312, 316 (4th

Cir. 2017)); see Fed. R. Civ. P. 26(b)(3). As explained, the SAO’s reinvestigation of Plaintiffs’

case is at the heart of this litigation. Thus, all factual and procedural recitations by the SAO are

extremely relevant to Individual Defendants’ defenses and are unavailable from another source.

                                                Conclusion

       In the end, SAO’s unexplained delays and unsupported positions are causing unnecessary

delays and prejudice to the parties’ ability to litigate Plaintiffs’ claims and Defendants’ defenses.

The parties, therefore, jointly seek an order compelling SAO to produce unredacted versions of

documents, all audio and video-recorded witness statements, and all improperly withheld

documents responsive to the record subpoena of Individual Defendants. The Individual Defendants

additionally seek to compel the production of the documents withheld based on the SAO’s

assertion of work product.



DATED: June 8, 2021

                /s/                                                /s/
 Shneur Nathan (Bar No. 20707)                       Kobie A. Flowers (Bar No. 16511)
 snathan@nklawllp.com                                kflowers@browngold.com
 Avi Kamionski (Bar No. 20703)                       Andrew D. Freeman (Bar No. 03867)
 akamionski@nklawllp.com                             adf@browngold.com
 Mayer Engelsberg (Bar No. 21105)                    Neel K. Lalchandani (Bar No. 20291)
 mengelsberg@nklawllp.com                            nlalchandani@browngold.com
 Michael J. Elliker (Bar No. 20810)                  Chelsea J. Crawford (Bar No. 19155)
 melliker@nklawllp.com                               ccrawford@browngold.com
 575 S. Charles St. Ste. 402                         Anthony J. May (Bar No. 20301)
 Baltimore, MD 21201                                 amay@browngold.com
 (312) 612-1955                                      Brown, Goldstein & Levy, LLP
 (312) 448-6099                                      120 E. Baltimore Street, Suite 2500
                                                     Baltimore, Maryland 21202

                                                 6
Attorneys for Donald Kincaid, Bryn Joyce, &       Tel: (410) 962-1030
John Barrick                                      Fax: (410) 385-0869



                                                  Larry A. Nathans (Bar No. 03023)
                                                  nathans@nathanslaw.com
                                                  Booth M. Ripke (Bar No. 25764)
                                                  bripke@nathanslaw.com
                                                  Nathans & Biddle LLP
                                                  120 E. Baltimore Street, Suite 1800
                                                  Baltimore, Maryland 21201
                                                  Tel: (410) 783-0272
                                                  Fax: (410) 783-0518

                                                  Attorneys for Plaintiffs Alfred Chestnut,
                                                  Andrew Stewart, Jr., and Ransom Watkins




                                              7
                                   CERTIFICATE OF SERVICE

       I hereby certify that on June 8, 2021, I caused the foregoing document to be electronically

filed with the Court’s CM/ECF system, which will send an electronic copy of the same to all

counsel of record, and that I served a copy of the same on counsel for the Baltimore City State’s

Attorney’s Office via email.

                                                            /s/ Shneur Nathan




                                                8
